DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-12, and 45-47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. It is unclear how the first and second threads are adapted to provide a ratio of blue light to red light. The second threads, being red in color, are able to provide red light. It is unclear how blue light is provided. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-48, 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 27 recite the limitation of the first threads being uncolored. However, the claim goes on to further say that the first threads are white. It is unclear if the threads are uncolored or white. 
The examiner assumes that the applicant intends to claim a percentage of scattered light in claims 8, 9, 43, 44, 60 and 61. It is suggested that the claims be amended to clarify this limitation, as it is currently unclear what is being scattered. 
Claims 4, 5, 39 and 40 create a circular reference. The claims seem to state that the first and second threads provide an area of the net comprised of the first and second threads. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-9, 13-20, 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Toye US 2016/0353677.
Regarding claim 1, Toye discloses a photo-selective light spectrum-modifying net (10), the net comprising a woven array of parallel and mutually spaced first threads and an array of parallel and mutually spaced second threads (Toye, abstract), the second threads being inclined to the first threads to define an array of openings between the first and second threads (Toye, Figure 3), wherein the first threads are uncolored and composed of a first polymer which is selected from a polymer incorporating a white pigment or dye (Toye, ¶0035), a transparent polymer or a translucent polymer, and the second threads are colored red and composed of a second polymer which incorporates a red pigment or dye (Toye, ¶0015), the second threads being adapted to transmit, scatter and reflect electromagnetic radiation in the wavelength range of from 640 to 680 nm (Toye, ¶0012).
Claims 2, 6-9, and 13, are considered results of the use of the device of claim 1. The claims do not add any structural limitations to the device claims. Beyond what is structurally claimed, the applicant has not stated how the device of the instant invention is adapted to provide the claimed results. Toye discloses the structure of the device of the parent claims, and would therefore disclose the results and limitations of these claims. 
Regarding claim 4, Toye further discloses the first and second threads are adapted to provide that from 12 to 18% of the area of the net is provided by the first and second threads (Toye, Figure 9B) (as best understood).
Regarding claim 5, Toye further discloses the first and second threads are adapted to provide that from 14 to 16% of the area of the net is provided by the first and second threads (Toye, Figure 9B) (as best understood).
Regarding claim 14, Toye further discloses the first and second threads are mutually orthogonal and the openings are rectangular (Toye, Figure 9A).
Regarding claim 15, Toye further discloses the rectangular openings have an area of from 8 to 15 mm2 (Toye, ¶0075).
Regarding claim 16, Toye further discloses the rectangular openings have an area of from 10 to 12 mm2 (Toye, ¶0075).
Regarding claim 17, Toye further discloses the second threads have a spacing between adjacent second threads of from 4 to 6 mm (Toye, ¶0075).
Regarding claim 18, Toye further discloses the second threads have a spacing between adjacent second threads of from 4.5 to 5.5 mm (Toye, ¶0075).
Regarding claim 19, Toye further discloses the first threads have a spacing between adjacent first threads of from 1.2 to 3 mm (Toye, ¶0075).
Regarding claim 20, Toye further discloses the first threads have a spacing between adjacent first threads of from 1.8 to 2.5 mm (Toye, ¶0075).
Regarding claim 23, Toye further discloses each filament in the second thread has a width of from 0.26 to 0.3 mm (Toye, ¶0144).
Regarding claim 24, Toye further discloses each first thread comprises a single filament (Toye, ¶0144).
Regarding claim 25, Toye further discloses the filament in the first thread has a width of from 0.26 to 0.3 mm (Toye, ¶0144).
Regarding claim 26, Toye further discloses each of the first and second threads comprises high density polyethylene (Toye, ¶0154: line 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-37, 39-44, 48-63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye US 2016/0353677 in view of Fitzsimons US 2019/0387692.
Regarding claims 27, 31 and 32, Toye discloses a method of producing fruit (Toye, ¶0188: line 3), the method comprising the steps of: i. providing a photo-selective light spectrum-modifying net (10) comprising a woven array of parallel and mutually spaced first threads  and an array of parallel and mutually spaced second threads (Toye, abstract), the second threads being inclined to the first threads to define an array of openings between the first and second threads (Toye, Figure 3), wherein the first threads are uncolored and are composed of a first polymer which is selected from a polymer incorporating a white pigment or dye (Toye, ¶0035), and the second threads transmit, scatter and reflect electromagnetic radiation in the wavelength range of from 640 to 680 nm and are colored red and composed of a second polymer which incorporates a red pigment or dye (Toye, ¶0015); and ii. supporting the net above at least one tree (Toye, Figure 2). Not disclosed is the tree being a citrus tree. Fitzsimons discloses a net over an orange tree (Fitzsimons, ¶0003). It would have been obvious to one of ordinary skill of the art at the time of the invention to modify the tree of Toye so that it was an orange tree, as taught by Fitzsimons, as to provide a protective net for orange trees. 
Regarding claims 28-30, Toye in view of Fitzsimons discloses the method of claim 27. Fitzsimons further discloses the net being supported at a distance of at least 1 meter above a top canopy of the orange tree (Fitzsimons, ¶0042). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Toye in view of Fitzsimons so that the net was at least 1 meter above a top canopy of the orange tree, as to provide adequate protection to the tree. 
Claims 33-37, 41-44, 48 are considered results of the use of the device of claim 27. The claims do not add any structural limitations to the device claims. Beyond what is structurally claimed, the applicant has not stated how the device of the instant invention is adapted to provide the claimed results. Toye discloses the structure of the device of the parent claims, and would therefore disclose the results and limitations of these claims. 
Regarding claims 39 and 40, Toye in view of Fitzsimons further discloses the first and second threads provide that from 12 to 18% of the area of the net is provided by the first and second threads (Toye, Figure 9B) (as best understood).
Regarding claims 49-51, 54, and 55 Toye discloses method of producing fruit, the method comprising the steps of: i. providing a photo-selective light spectrum-modifying net (10) comprising a plurality of threads which are colored red (Toye, ¶0015) and are composed of a polymer (Toye, ¶0154: line 13) which incorporates a red pigment or dye, wherein, the net has a ratio, in light beneath the net as a result of sunlight incident on a top surface of the net, of scattered light to total light which is at least 24% across a wavelength range of from 600 to 700 nm (Toye discloses the structure of the device of the claims, and would therefore disclose the results of the use of the device); and ii. supporting the net above at least a tree (Toye, Figure 2). Not disclosed is the tree being an orange tree, or the net being supported at a distance of at least 1 meter above a top canopy of the orange tree. Fitzsimons further discloses the net being supported at a distance of at least 1 meter above a top canopy of the orange tree (Fitzsimons, ¶0042, 0043). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of Toye in view of Fitzsimons so that the net was at least 1 meter above a top canopy of the orange tree, as to provide adequate protection to the tree, and to modify the tree of Toye so that it was an orange tree, as to provide a protective net for orange trees. 
Claims 52, 53, are 56-61 are considered results of the use of the device of claim 49. The claims do not add any structural limitations to the device claims. Beyond what is structurally claimed, the applicant has not stated how the device of the instant invention is adapted to provide the claimed results. Toye discloses the structure of the device of the parent claims, and would therefore disclose the results and limitations of these claims. 
Regarding claims 62 and 63, Toye in view of Fitzsimons discloses a method of producing orange citrus fruit according to claim 27. Fitzsimons further discloses processing the fruit to produce producing citrus fruit. It would have been obvious to one of ordinary skill in the art at the time of the invention to further modify the method of Toye in view of Fitzsimons so that orange juice was produced, depending on the desired crop.

Claims 1, 2, 6-9, 13, 14, 17-22, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toye WO 2017/068563 in view of Toye US 2016/0353677.
Regarding claim 1, Toye ‘563 discloses a photo-selective light spectrum-modifying net (Toye ‘563, abstract), the net comprising a woven array of parallel and mutually spaced first threads and an array of parallel and mutually spaced second threads (44, 46), the second threads being inclined to the first threads to define an array of openings between the first and second threads (Toye ‘563, Figure 3), wherein the first threads are uncolored and composed of a first polymer (Toye ‘563, page 36: lines 27-28) which is selected from a polymer incorporating a white pigment or dye (Toye ‘563, 126.), a transparent polymer or a translucent polymer, and the second threads are colored (Toye ‘563, 125.) and composed of a second polymer which incorporates a pigment or dye (Toye ‘563, page 36: lines 27-28), the second threads being adapted to transmit, scatter and reflect electromagnetic radiation in the wavelength range of from 640 to 680 nm (Toye ‘563, page 26: lines 12-16). Not disclosed is the pigment being red. Toye ‘677 discloses a light spectrum-modifying net comprising first and second threads, with second threads being red (Toye ‘677, ¶0015). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the second threads of Toye ‘563 so that their pigment was red, as taught by Toye ‘677, as to provide a thread pigment able to provide the desired light spectrum.
Claims 2, 6-9, and 13, are considered results of the use of the device of claim 1. The claims do not add any structural limitations to the device claims. Beyond what is structurally claimed, the applicant has not stated how the device of the instant invention is adapted to provide the claimed results. Toye ‘563 in view of Toye ‘677 discloses the structure of the device of the parent claims, and would therefore disclose the results and limitations of these claims. 
Regarding claim 14, Toye ‘563 in view of Toye ‘677 further discloses the first and second threads are mutually orthogonal and the openings are rectangular (Toye ‘563, page 50: lines 9-10).
Regarding claim 17, Toye further discloses the second threads have a spacing between adjacent second threads of from 4 to 6 mm (Toye ‘563, page 37: lines 4-8).
Regarding claim 18, Toye further discloses the second threads have a spacing between adjacent second threads of from 4.5 to 5.5 mm (Toye ‘563, page 37: lines 4-8).
Regarding claim 19, Toye further discloses the first threads have a spacing between adjacent first threads of from 1.2 to 3 mm (Toye ‘563, page 37: lines 4-8).
Regarding claim 20, Toye further discloses the first threads have a spacing between adjacent first threads of from 1.8 to 2.5 mm (Toye ‘563, page 37: lines 4-8).
Regarding claims 21 and 22, Toye ‘563 in view of Toye ‘677 further discloses each second thread comprises a plurality of filaments which are helically wound together to form a multi-filament thread (Toye ‘563, Figure 14).
Regarding claim 24, Toye ‘563 in view of Toye ‘677 further discloses each first thread comprises a single filament (Toye ‘563, Figure 14).

Allowable Subject Matter
Claims 3 and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Toye teaches away from the claimed invention in that:
Toye ‘677 discloses opaque white first threads or transparent/translucent first threads (Toye, ¶0035).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642